Citation Nr: 0843161	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  92-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1979 to April 
1979 and from January 1991 to September 1991 and additional 
periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
which established service connection for chronic bronchial 
asthma; assigned a 10 percent evaluation for that disability; 
and denied service connection for chronic post-traumatic 
stress disorder (PTSD).  In October 1994, the Board remanded 
the veteran's claims to the RO for additional action.  

In September 1999, the Board remanded the veteran's claims to 
the RO for additional action.  In January 2004, the veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Ohio.  The veteran's claims files were subsequently 
transferred to the Cleveland, Ohio, Regional Office (RO).  

In August 2005 and May 2006, the Board remanded the veteran's 
claims to the RO so that he could be afforded a hearing 
before a Veterans Law Judge sitting at the RO.  In September 
2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In March 
2007, the Board remanded the veteran's claims to the RO for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bronchial asthma.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 10 percent for the veteran's bronchial asthma.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled.  

The issue of an initial evaluation in excess of 10 percent 
for the veteran's bronchial asthma is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  The veteran served with the Army in Saudi Arabia during 
Operation Desert Storm.  

2.  The veteran was diagnosed with chronic PTSD secondary to 
his stressful experiences in Saudi Arabia by Army medical 
personnel during active service.  

3.  Chronic PTSD has been shown to have originated during 
active service.  


CONCLUSION OF LAW

Chronic PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.304(f), 3.326(a), 
(2008 as amended).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claim for service connection for 
chronic PTSD, the Board observes that the RO issued VCAA 
notices to the veteran in August 2002, October 2005, March 
2006, and March 2007 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded hearings before a VA hearing officer and the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcripts are of record.  The instant appeal has 
been remanded by the Board to the RO for additional 
development on multiple occasions.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  

In light of the favorable decision below, any error by the VA 
in complying with the VCAA requirements is harmless.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for chronic PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes a diagnosis 
of PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008 as amended).  The Board 
notes that the Secretary of the VA amended the provisions of 
38 C.F.R. § 3.304(f) on October 29, 2008.  The Board will 
apply the amended regulation to the instant appeal as it is 
more favorable to the veteran.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The veteran's service medical records indicate that he was 
treated for psychiatric complaints and variously diagnosed 
with a number of psychiatric disabilities including chronic 
PTSD.  A March 1991 Army treatment record states that the 
veteran was a "mobilized [Army National Guard military 
policeman] sent to Saudi Arabia to guard [prisoners of war] 
at a large desert confinement facility."  Clinical 
documentation dated in April 1991 reflects that the veteran 
exhibited "symptoms of asthma/panic disorder."  Impressions 
of "[ruleout] panic disorder," "[[ruleout] PTSD," and 
[ruleout] atypical depression" were advanced. 

An April 1991 hospital summary from Walter Reed Army Medical 
Center indicates that the veteran was diagnosed with an 
adjustment disorder with mixed emotional features; "stress, 
severe, deployment to combat area;" and a 
not otherwise specified personality disorder.  Clinical 
documentation dated in April 1991 and May 1991 notes that the 
veteran complained of anxiety "related to the bombs he heard 
when he was stationed in Saudi Arabia."  Diagnoses of 
malingering and a chronic factitious disorder were advanced.  

VA clinical documentation dated in April 1991 and May 1991 
notes that the veteran was diagnosed with panic attacks; a 
not otherwise specified anxiety disorder; and "[ruleout] 
PTSD."  

A June 1991 Army treatment states that the veteran presented 
a history of "nervousness" which "began when he arrived to 
Saudi Arabia in Feb[ruary] or March [19]91" and heard 
bombing.  An impression of "[ruleout] PTSD vs. malingering" 
was advanced.  A July 1991 Army evaluation indicates that an 
assessment of "PTSD [with] psychotic features" was 
advanced.  A July 1991 Statement of Medical Examination and 
Duty Status conveys that the veteran was diagnosed with PTSD 
which was incurred "while active in Saudi for Desert 
Storm."  The physician indicated that the veteran's PTSD 
"may result in permanent partial" disability.  

VA psychiatric clinical documentation dated in July 2002 and 
August 2002 states that the veteran was diagnosed with PTSD.  
A March 2003 VA hospital summary states that the veteran was 
diagnosed with PTSD.  A November 2003 VA hospital summary 
notes that the veteran was again diagnosed with chronic PTSD.  

At the September 2006 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
had been stationed in Saudi Arabia during Operation Desert 
Storm; witnessed wounded and injured individuals while 
escorting prisoners of war in the course of his duties as a 
military policeman; and had been exposed to toxic fumes which 
precipitated significant asthma attacks.  He reported that he 
received ongoing VA treatment for chronic PTSD.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was diagnosed during active service and 
following service separation with chronic PTSD secondary to 
his experiences in Saudi Arabia.  Treating Army medical 
personnel noted that the veteran's history of having 
witnessed bombing and other stressful events while conducting 
his duties as a military policeman in Saudi Arabia.  There is 
no clear and convincing evidence to the contrary about the 
occurrence of the indicated stressful events.  As the 
veteran's claimed stressors are related to his service in 
Saudi Arabia during Operation Desert Storm and consistent 
with the circumstances, conditions, or hardships of such 
service, the Board finds that his lay testimony alone is 
sufficient to establish the occurrence of the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2008 as 
amended).  As the veteran has been repeatedly diagnosed with 
chronic PTSD secondary to his experiences in Saudi Arabia by 
treating VA medical personnel and upon resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for chronic PTSD is now warranted.  


ORDER

Service connection for chronic PTSD is granted.  


REMAND

In its March 2007 Remand instructions, the Board directed 
that the veteran was to be afforded a VA pulmonary 
examination for compensation purposes to determine the 
current nature and severity of his service-connected 
bronchial asthma.  In reviewing the claims files, the Board 
observes that the veteran was noted to have failed to appear 
for scheduled June 2008 and July 2008 VA examinations for 
compensation purposes.  A July 16, 2008, written statement 
from the veteran conveys that:
I spoke to the C&P examination group on 
today's date.  

They informed me that when I missed the 
original scheduled examination on June 
25, 2008, they sent my file back to you 
as a "no-show."  They stated the 
records were transferred back to you 
about June 30, the same date as your 
letter.  There had been one other 
examination scheduled for July 9, 2008.  
However, this one was closed out as a 
"no-show also, in accordance with their 
procedures, when I missed the earlier 
one.  

Since my records appear to have been 
prematurely returned to you before the 
second examination was scheduled, it 
appears that you may have been 
erroneously advised that I had been a 
"no-show" for this.  

It seems that there has been an 
administrative problem in the 
re-scheduling of the C&P examination 
through no fault of mine.  

I am available for the examination if it 
is set up again.  

No action has been undertaken to reschedule the requested VA 
examination for compensation purposes.  In light of the 
veteran's assertion that an scheduling error caused his 
failure to appear for the requested VA pulmonary examination 
and given his expressed willingness to appear for a 
rescheduled evaluation, the Board finds that additional 
efforts, including verifying the veteran's current address, 
should be undertaken to afford the veteran such an 
examination.  

The case is therefore REMANDED for the following actions:  

1.  Reschedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected bronchial 
asthma.  All indicated tests and studies, 
including pulmonary function tests, 
should be accomplished and the findings 
then reported in detail.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his bronchial 
asthma.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


